A.V. v City of New York (2019 NY Slip Op 02819)





A.V. v City of New York


2019 NY Slip Op 02819


Decided on April 16, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 16, 2019

Friedman, J.P., Kapnick, Webber, Kahn, Kern, JJ.


7813 152667/12 595272/14 595638/14

[*1]A.V. by His Mother and Natural Guardian Carmen F.-R., et al., Plaintiffs-Respondents,
vThe City of New York, et al., Defendants-Appellants, Ferreira Construction Company, Inc., Defendant-Respondent-Appellant, Applegate Associates, Inc., et al., Defendants.
Gandhi Engineering, Inc., Third-Party Plaintiff-Respondent,
vFerreira Construction Company, Inc., Third-Party Defendant-Appellant, AECOM Technology, Third-Party Defendant.
The City of New York, Second Third-Party Plaintiff-Appellant,
vAECOM Technology Corporation, et al., Second Third-Party Defendants-Respondents.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Alexander M. Tisch, J.), entered on or about March 5, 2018,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto filed March 28, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: APRIL 16, 2019
CLERK